Case 3:19-cv-00378-MAB Document 60 Filed 10/29/20 Page 1 of 1 Page ID #372




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BENIGNO LOPEZ,                            )
                                           )
                     Plaintiff,            )
                                           )
 vs.                                       )   Case No. 3:19-CV-00378-MAB
                                           )
 KEVIN KINK, J. GARRETT, MS.               )
 BROOKS, AND AMY BURLE,                    )
                                           )
                     Defendants.

                        JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated October

29, 2020 (Doc. 59), which granted Defendants’ Motions for Summary Judgment on the

Issue of Exhaustion, this action is DISMISSED without prejudice.



       DATED: October 29, 2020

                                       MARGARET M. ROBERTIE,
                                       Clerk of Court

                                       BY: /s/ Jennifer Jones
                                          Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                     Page 1 of 1
